CLEMENS, Senior Judge.
Plaintiff-owner Leslie Lindsey took his car to defendant-mechanic Jeffery Johnson’s service station for repairs and have a motor replaced. While there for over six months the car was cannibalized and never repaired. Plaintiff sold the car for scrap.
In the court-tried case plaintiff got judgment for $500. Defendant appeals, contending solely there was no substantial value evidence. We rule that issue against defendant.
Replying to questions about the car’s fair market value plaintiff testified it was worth $2,000 to him.
Defendant cites Bridgeforth v. Proffitt, 490 S.W.2d 416[12 — 15] (Mo.App.1973) holding there was no evidence of fair market value where the owner testified only to what items cost or were worth. Not so here; the owner went further and testified to the car’s fair market value. An owner may so testify without further qualification. Casada v. Hamby Excavating Co., Inc., 575 S.W.2d 851[1-3] (Mo.App.1978).
And there was further evidence of plaintiff’s damages. A veteran auto repairman testified the cost of repairing plaintiff’s car would be $1,800. Such testimony is relevant in determining an owner’s damage. Jack L. Baker Cos. v. Pasley Mfg. & Distrib. Co., 413 S.W.2d 268[7] (Mo.1967), and Hayes v. Dalton, 257 S.W.2d 198[2-3] (Mo.App.1953).
We hold there was substantial evidence to support the trial court’s judgment.
Affirmed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.